Citation Nr: 1826432	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-36 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.

The Appellant's August 2014 substantive appeal included a request for a videoconference hearing before the Board.  However, in a September 2017 correspondence the Appellant, through counsel, withdrew that request.  Therefore, the Board finds that the request for hearing has been withdrawn and adjudication of the appeal may go forward without a hearing.  38 C.F.R. § 20.703, 20.704 (2017).


REMAND

Although further delay is regrettable, the issue of entitlement service connection for the cause of death of the Veteran must be remanded for further development. 

The Appellant contends that combat service in Vietnam caused the Veteran's PTSD with alcoholism, which caused cirrhosis, and led to the death of the Veteran.

Although no service personnel records were obtained for the Veteran, the Veteran's certificate of discharge (DD214) shows the Veteran served as a Tank Crewman and was awarded the Vietnam Campaign Medal and Vietnam Service Medal.

A buddy statement from D.A.B. stated he served as a tank commander for the Veteran in Vietnam.  D.A.B. described exposure to mortar and rocket attacks against their unit, and ambushes against enemy combatants while stationed with the Veteran in Vietnam.
Thus, on remand, the AOJ needs to undertake development to verify the circumstances of the Veteran's service, to include whether he served in Vietnam.  

The Veteran's VA medical records indicate symptoms and diagnoses for psychiatric and alcoholic disabilities.  A July 2007 VA medical record noted a positive screening for PTSD.  An August 2007 VA medical record noted a positive screening for depression.  A June 2010 VA medical record assessed alcohol related cirrhosis, and an April 2014 VA medical record noted diagnoses of alcoholism and insomnia.  However, the Veteran's service medical records were not obtained to determine whether those symptoms and diagnoses are related to service.

Additionally, the Appellant stated that the Veteran drank alcohol daily to cope with service in Vietnam.  The Appellant also stated that the Veteran had reoccurring nightmares and would wake up swinging his fists.

Thus, the Board finds that the evidence indicates that the Veteran may have been self-medicating with alcohol for a psychiatric disability which may be related to claimed combat service, but is insufficient for adjudication.

Since the Veteran's service personnel and medical records were not obtained, the Board finds that remand is necessary to obtain those records to confirm whether the Veteran served in combat, and whether any psychiatric or alcoholic disability or symptoms were present in service.

Additionally, the Board finds that a VA medical opinion is required to determine whether any psychiatric disability indicated in the Veteran's VA medical records had its onset in service, or is related to service.




Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's complete service personnel and medical records to determine the circumstances of the Veteran's service, to include whether he served in Vietnam.  Also request unit records and history, to include but not limited to incident reports and casualty reports, for M Company, 3/11 Armored Calvary Regiment, United States Army Vietnam, from March 1966 to November 1969.  Requests should be sent to the National Archives and Records Administration (NARA), the National Personnel Records Center (NPRC), the United States Army and Joint Services Records Research Center (JSRRC), and any other appropriate agency.  Make as many requests as necessary to obtain the records.  If it is determined that the records do not exist or that further attempts to obtain the records would be futile, a formal finding should be entered into the record and the Veteran should be notified and provided the opportunity to obtain and submit the evidence.

2.  Once the Veteran's service personnel and medical records have been associated with the claims file, obtain a VA opinion for the claimed psychiatric disabilities.  The examiner must review the claims file, VA medical records, and lay statements of record, and note that review in the report.  The examiner should identify all diagnosed psychiatric disabilities and provide an opinion regarding the nature and etiology of any diagnosed psychiatric disability.

The examiner should opine:

(a)  whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability was caused by service or any incident of service, to include combat service in Vietnam.  

(b) whether it is at least as likely as not that the Veteran's cause of death (including those listed on his death certificate) were due to or the result of any disease or injury in service?

The examiner is requested to address the appellant's contentions that combat service in Vietnam caused the Veteran's PTSD with alcoholism, which caused cirrhosis, and led to the death of the Veteran.

A complete rationale for all opinions should be included in the report.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

